DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Guschall (EP-0912310) in view of Jiang (CN-109013656).

Referring to claims 1, 11. Guschall discloses a “Process and System For Treatment of Mixed Plastic Materials”. See Figs. 1-4 and respective portions of the specification. Guschall further discloses a method of processing raw fines materials, comprising: screening the raw fines materials to Grade 1 comprising fines materials of a size of at most about 5 mm (25, See Fig. 1a) and Grade 2 comprising fines materials of a size larger than about 5 mm (21, See Sect. 0063-0064, Fig. 1a); and separating the Grade 2 into a light stream and a heavy steam (29, See Fig.1 a) based on at least one of a composition and a weight. Guschall discloses wherein the materials that have been processed by screens (21, 25) are sorted by weight by device (29) or through density (See Sect. 0064). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use densimetric separation to separate the heavy and light fraction so as a means of trying to obtain a more uniform separation of materials. 

Allowable Subject Matter
Claims 2-10, 12-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929. The examiner can normally be reached Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3653